DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Wallington reference (discussed in greater detail infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Wallington to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed physical sheet structure and its interrelationship with accompanying elements/devices), as such modifications would be likely to render the Wallington assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such secure document assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 3-4 and 7-8 recitations of “a plurality of first data elements”, “plurality of second data elements” and “at least one third data element” are unclear, as it is unknown exactly how a “plurality” of elements can be a “first”, “second” or “third” element.  Should each individual element not be “first”, “second”, “third”, etc. elements?  Please review/revise/clarify.
Claim 5 is rejected as depending from rejected claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2553391 A to Wallington et al. (“Wallington”).
	Regarding claim 1, Wallington anticipates a security sheet (e.g. security document discussed in written abstract and shown in figs. 1 and 7a-d) comprising a plastic substrate (e.g. polymer substrate 100), the plastic substrate (100) comprising first and second outer surfaces (e.g. surface facing outward in figs. 1 and 7a-d, and surface facing inward in figs. 1 and 7a-d, respectively), at least one opaque (per pg. 7, lines 7-9, opacifying layers may be utilized) region (e.g. main plane of polymer substrate 100 surrounding transparent window feature 110, as shown in figs. 7a-b) at least partially surrounding (figs. 7a-b) at least one window (e.g. transparent window feature 110) and perforations (e.g. apertures 104, 
	Regarding claim 2, Wallington anticipates a security sheet as claimed in claim 1 wherein the perforations (104) form (per pg. 14, lines 22-23, tear propagation barriers 102 can form exemplary patterns) at least one second data element (e.g. the straight border line components of tear propagation barriers 102, as shown in fig. 7c) in (fig. 7c) the at least one opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110).
	Regarding claim 3, Wallington anticipates a security sheet as claimed in claim 1 wherein the perforations (104) form (per pg. 14, lines 22-23, tear propagation barriers 102 can form exemplary patterns) a plurality of first data elements (aforementioned “00” components of tear propagation barriers 102, as shown in fig. 7c), each of the first data elements (aforementioned “00” components of tear propagation barriers 102, as shown in fig. 7c) being located partially in (fig. 7a) the at least one window (110) and partially in (fig. 7a) the at least one opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110).
	Regarding claim 4, Wallington anticipates a security sheet as claimed in claim 1 wherein the perforations (104) form (figs. 7a and c) at least one of a plurality of first data elements (aforementioned “00” components of tear propagation barriers 102, as shown in fig. 7c) located partially in (fig. 7a) the at least one window (110) and partially in (fig. 7a) the at least one opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110) or a plurality of second data elements (e.g. the straight border line components of tear propagation barriers 102, as shown in 
	Regarding claim 5, Wallington anticipates a security sheet as claimed in claim 4 wherein the complete data entry (aforementioned pg. 14, lines 22-23 exemplary patterns, shown in detail in fig. 7c) comprises (fig. 7c) variable data (per pg. 12, line 32- pg. 13, line 1, tear propagation barriers 102 may be arranged in almost any position/shape/pattern).
	Regarding claim 6, Wallington anticipates a security sheet as claimed in claim 1 wherein the perforations (104) are laser perforations (pg. 6, line 1).
	Regarding claim 7, Wallington anticipates a security sheet as claimed in claim 2 wherein at least one third data element (e.g. the “*” components of tear propagation barriers 102, as shown in fig. 7c) is entirely located in the at least one window or partially overlaps (fig. 7a) the at least one window (110) and at least one opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110), the at least one third data element (“*” components of tear propagation barriers 102, as shown in fig. 7c) comprising (fig. 7c) variable data (per pg. 12, line 32- pg. 13, line 1, tear propagation barriers 102 may be arranged in almost any position/shape/pattern).
	Regarding claim 8, Wallington anticipates a security sheet as claimed in claim 2 wherein the perforations (104) form at least one (e.g. one instance of) third data element (e.g. a “*” component of tear propagation barriers 102, as shown in fig. 7c) entirely located in (fig. 7a) the at least one window (110).

	Regarding claim 10, Wallington anticipates a security sheet as claimed in claim1 wherein the opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110) is located either within a thickness of the plastic substrate and is separated from at least one of the first or second outer surfaces by at least one transparent region or is formed by at least one opacifying layer (per pg. 7, lines 7-9, opacifying layers may be utilized) applied to at least one of the first or second outer surfaces (aforementioned surface facing outward in figs. 1 and 7a-d, and surface facing inward in figs. 1 and 7a-d, respectively).
	Regarding claim 14, Wallington anticipates a method of forming (pg. 1, line 5) a security sheet (e.g. security document discussed in written abstract and shown in figs. 1 and 7a-d) comprising: i) forming a plastic substrate (e.g. polymer substrate 100) comprising first and second outer surfaces (e.g. surface facing outward in figs. 1 and 7a-d, and surface facing inward in figs. 1 and 7a-d, respectively) and at least one opaque (per pg. 7, lines 7-9, opacifying layers may be utilized) region (e.g. main plane of polymer substrate 100 surrounding transparent window feature 110, as shown in figs. 7a-b) at least partially surrounding (figs. 7a-b) at least one window (e.g. transparent window feature 110); andPRELIMINARY AMENDMENTPage 8Serial Number: UnassignedDkt: 5491.003US1Filing Date: Herewith ii) forming perforations (e.g. apertures 104, forming tear propagation barriers 102) extending between (figs. 1 and 7a-d) the first and second outer surfaces (aforementioned surface facing outward and surface facing inward) and through (fig. 7a) the at least one window (110) and at least one opaque region (aforementioned main plane of polymer substrate 100 surrounding transparent window feature 110), wherein the perforations (104) form (fig. 7c) a first data element (e.g. exemplary patterns formed by tear propagation barriers 102, as discussed at pg. 14, lines 22-23) located partially in (fig. 7a) the at 
	Regarding claim 15, Wallington anticipates a method as claimed in claim 14 wherein the perforations (104) are formed by laser perforation (pg. 6, line 1).
	Regarding claim 16, Wallington anticipates a method as claimed in claim 14 wherein forming the plastic substrate (100) comprises forming a plurality of plastic layers (pg. 8, lines 14-15), inserting at least one insert (e.g. air, per pg. 8, lines 10-11) into at least one aperture (104) in the plurality of plastic layers (pg. 8, lines 14-15) and laminating the plurality of plastic layers and insert together (pg. 8, lines 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637